Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered July 7, 1997, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
In full satisfaction of a seven-count indictment, defendant pleaded guilty to the crime of assault in the first degree with the understanding that he would be sentenced to a prison term of 2V4 to 4V2 years and would not be afforded youthful offender status. He now appeals, contending that the sentence imposed is harsh and excessive and that County Court abused its discretion in refusing to adjudicate him a youthful offender. Notwithstanding defendant’s lack of prior criminal convictions, given the serious nature of the instant crime wherein defendant gravely injured three individuals in a motor vehicle accident *630caused, by defendant’s intoxication and excessive speed, we find no abuse of discretion in County Court’s refusal to grant defendant youthful offender status (see, People v Diaz, 221 AD2d 749, lv denied 87 NY2d 921). Finally, we do not find that the sentence imposed was harsh or excessive inasmuch as defendant received the benefit of his plea bargain and received the most lenient sentence allowed by the statute that was in effect at the time he committed the offense (see, Penal Law § 70.02 former [1] [b]).
Cardona, P. J., White, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.